John L. Reizian Vice President and Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103-1105 Telephone: (860) 466-1539 Facsimile: (860) 466-2550 John.Reizian@LFG.com VIA EDGAR June 20, 2013 U. S. Securities and Exchange Commission treet, N. E. Washington, DC20549-0506 Re:Lincoln Life Flexible Premium Variable Life Account S (the “Account”) The Lincoln National Life Insurance Company (“Lincoln”) File No. 333-125790; 811-09241; CIK: 0001080299 Post-Effective Amendment No. 20, Form N-6, Rule 485(a) Dear Sir or Madam: Today we are electronically filing on EDGAR Post-Effective Amendment No. 20 to the Registration Statement on Form N-6.The purpose of this supplement is to add a new rider, that if eligible, would provide an enhanced amount to be added to the surrender value of the policy. Should you have any questions or comments with regard to this filing, please contact me at (860) 466-1539. Sincerely, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel
